Citation Nr: 1117726	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A Travel Board hearing was held before the undersigned Veterans Law Judge in March 2011; a transcript of which is of record.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the claim

The Veteran seeks service connection for tinnitus.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise and the claim is granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third elements under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records show no evidence of complaints, treatment, or diagnosis of tinnitus during service.  During service, the Veteran served as a gunnery officer on the Battleship USS Missouri. 

The Veteran underwent a VA audiometric examination in October 2008.  The examiner opined that the Veteran's hearing loss was related to service based on the Veteran's exposure to military noise.  However, the examiner opined that the Veteran's tinnitus was not due to service because the Veteran reported that his tinnitus did not begin until the 1960's, ten years after separation.  

In September 2009, the Veteran submitted a notice of disagreement (NOD) in which he stated that he did not report that his tinnitus began in the 1960's.  Rather, he reported to the examiner that it began in the 1950's, while he was still in his second term of service.  

In December 2009, the VA examiner who issued the October 2008 opinion issued an addendum to that examination.  The examiner considered the Veteran's statement that his tinnitus began in service and stated that an opinion regarding service connection could not be given without resort to mere speculation.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  During that hearing, the Veteran testified that in the Navy, he was exposed to loud noise as a gunnery officer on a battleship off the coast of Korea in fire support missions.  He further testified that he complained of tinnitus when he was leaving service and was told to see a doctor if the condition worsened.  

The Veteran's testimony is competent lay evidence, as it is evidence not requiring that the proponent have "specialized education, training, or experience."  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence, including testimony.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  

When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise.  Although a VA examiner could not render an opinion without resorting to speculation, the Veteran's testimony as to service onset is deemed facially credible and not overtly contradicted by other evidence of record.  Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.



(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


